Case: 22-132     Document: 6    Page: 1    Filed: 04/15/2022




          NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

        In re: RICHARD RALPH MALCOLM,
                       Petitioner
                ______________________

                         2022-132
                  ______________________

   On Petition for Writ of Mandamus to the United States
Court of Federal Claims in No. 1:20-cv-00505-SSS, Judge
Stephen S. Schwartz.
                 ______________________

               ON PETITION AND MOTION
                  ______________________

 Before PROST, REYNA, and CUNNINGHAM, Circuit Judges.
PER CURIAM.
                        ORDER
     Richard Ralph Malcolm petitions for a writ of manda-
mus seeking, inter alia, an order from this court directing
the United States Court of Federal Claims to file his motion
for summary judgment. Mr. Malcolm also moves for leave
to proceed in forma pauperis.
    Mr. Malcolm filed this suit with the Court of Federal
Claims seeking retroactive medical disability retirement.
In August 2021, the Court of Federal Claims remanded to
the Board for Correction of Naval Records to consider Mr.
Malcolm’s evidence. Following the Board’s decision on
Case: 22-132    Document: 6       Page: 2   Filed: 04/15/2022




2                                            IN RE: MALCOLM




remand, the Court of Federal Claims issued a scheduling
order on March 7, 2022, that, inter alia, directed the gov-
ernment to supplement the administrative record with the
record from the remand proceedings by March 14, 2022,
and directed Mr. Malcolm to file any motion for judgment
on the administrative record by April 13, 2022.
    On March 8, 2022, Mr. Malcolm filed a motion for sum-
mary judgment. On the same day, the Court of Federal
Claims issued an order rejecting the filing. The court ex-
plained that the filing did not comply with the court’s rules
because it lacked the case caption and the name of the pre-
siding judge. The court further explained that any motion
for summary judgment would be premature and unneces-
sary at that juncture given that the administrative record
had not yet been filed. This petition followed.
    Mandamus is an extraordinary remedy, available only
where the petitioner shows: (1) there are no adequate al-
ternative legal channels through which he may obtain that
relief; (2) a clear and indisputable right to relief; and (3)
the grant of mandamus is appropriate under the circum-
stances. See Cheney v. U.S. Dist. Ct. for D.C., 542 U.S. 367,
380–81 (2004). Mr. Malcolm has not shown any clear error
in the March 8, 2022, rejection order. Mr. Malcolm also has
readily available alternative means to raise the same argu-
ments for judgment by filing a motion for judgment on the
administrative record by April 13, 2022, or other motions
that comply with the trial court’s rules and orders.
    Accordingly,
    IT IS ORDERED THAT:
    (1) The petition is denied.
Case: 22-132     Document: 6   Page: 3   Filed: 04/15/2022




IN RE: MALCOLM                                          3



    (2) The motion for leave to proceed in forma pauperis
is denied as moot.
                                 FOR THE COURT

April 15, 2022                   /s/ Peter R. Marksteiner
     Date                        Peter R. Marksteiner
                                 Clerk of Court